DETAILED ACTION
Claims 1-20 are pending.
Priority: 11/1/2019
Assignee: EMC


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1, 8 and 15 each contain the following limations that distinguish from the prior art:
“…A manager for providing services to clients, comprising: persistent storage for storing protection policies; and an orchestration manager programmed to: obtain a backup from a client of the clients based on a protection policy of the protection policies, wherein the protection policy specifies information regarding requirements for backing up the client; make a determination that an application catalog associated with 
The related prior art of Vukovic(20200264919) in view of Zamir et al.(20160342403) is analogous however the features distinguish. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/     Primary Examiner, Art Unit 2132